Application by appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 1, 1996 (People v Mieles, 226 AD2d 397 [1996]), affirming a judgment of the Supreme Court, Kings County, rendered April 1, 1992.
Ordered that the application is denied.
The appellant has failed to establish that -he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, EJ., Santucci, Florio and Krausman, JJ., concur.